ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_03_FR.txt. 174

OPINION INDIVIDUELLE DE M. RUDA
[Traduction]

1. Jai voté en faveur des décisions énoncées dans le dispositif de l'arrêt
de la Cour, à l’exception de celle qui figure au sous-paragraphe | et qui a
trait à l'application de la réserve dont les Etats-Unis d'Amérique ont
assorti leur déclaration d'acceptation de la juridiction de la Cour confor-
mément à l’article 36, paragraphe 2. du Statut, réserve connue sous le nom
de « réserve Vandenberg ».

2. Si j'ai voté en faveur de ces décisions, cela ne signifie pas que c’est en
suivant en tous points le raisonnement de la Cour que je suis parvenu aux
mêmes conclusions. Je me bornerai cependant à n’exposer mes vues que
sur certaines questions, celles qui sont suffisamment importantes pour
mériter d’être développées dans une opinion individuelle et que la Cour, à
mon avis, aurait dû aborder différemment.

I. LA LETTRE DE L’AGENT DES ÉTATS-UNIS
DATÉE DU 18 JANVIER 1985

3. Dans sa lettre du 18 janvier 1985, l’agent des Etats-Unis a fait part de
la position de son gouvernement sur larrét rendu par la Cour le
26 novembre 1984 en matière de compétence et de recevabilité. Hl conclut
en ces termes :

« I m’incombe en conséquence de vous informer que les Etats-Unis
n'ont l'intention de participer à aucune autre procédure relative à
cette affaire et réservent leurs droits à propos de toute suite que la
Cour déciderait de donner aux demandes du Nicaragua. »

4, Je suis tout à fait d'accord avec la Cour lorsqu'elle indique, au
paragraphe 27 de son arrêt, qu’un Etat attrait devant la Cour peut décider
de ne pas comparaître. Mais je ne crois pas que la Cour doive passer sous
silence le fait qu’un Etat a annoncé qu'il réservait ses droits à propos d’une
décision future de la Cour.

5. L'article 94, paragraphe 1, de la Charte des Nations Unies dispose de
façon claire et nette que : « Chaque Membre des Nations Unies s'engage à
se conformer à la décision de la Cour internationale de Justice dans tout
litige auquel il est partie. »

6. Aucune réserve faite par un Etat, à quelque phase de l'instance que ce
soit, ne saurait déroger à cette obligation solennelle, librement consentie et
constituant en plus la pierre angulaire du système de règlement judiciaire
des différends internationaux, tout entier axé sur la Cour. Les Etats-Unis,
comme toute autre partie au Statut, sont liés par les décisions de la Cour et

164

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 176

international, et notamment au regard de obligation de ne pas s’immiscer
dans les affaires intérieures d’un autre Etat et de obligation de s’abstenir,
dans les relations internationales, de recourir à la menace ou à l'emploi de
la force contre l'intégrité territoriale ou l'indépendance politique d’un
autre Etat. Mais ce qu'il s’agit d'établir en l’occurrence, à propos de la thèse
des Etats-Unis, c’est si la justification de légitime défense dans le cas d’une
assistance à des rebelles est valide en droit international coutumier. A cela
Je réponds comme la Cour que non.

12. Si, en droit, Passistance a des rebelles ne saurait en soi se justifier par
la légitime défense, je ne vois pas pourquoi la Cour s’estime tenue d’ana-
lyser dans le détail les faits de la cause concernant cette assistance. Je ne
vois pas non plus Putilité d’aborder dans l'arrêt la question des conditions
auxquelles le recours à la légitime défense collective doit répondre : l'Etat
qui s’estime victime d’une agression armée doit formuler une demande
d’assistance ; il doit déclarer qu’il a été l’objet d’une agression ; un rapport
sur les mesures prises dans l'exercice de ce droit de légitime défense doit
être immédiatement. présenté.

13. A mon avis, il aurait suffi de dire, comme la Cour l’a fait dans ses
conclusions, que même l’existence éventuelle d’une telle assistance et d’un
tel flux d’armes n’aurait pas constitué une justification suffisante pour
invoquer la légitime défense parce qu’en droit la notion d’« agression
armée » ne recouvre pas l'assistance à des rebelles.

14. J'arrive donc aux mêmes conclusions que la Cour, mais par des voies
différentes.

15. Il est dans la logique de mon raisonnement de ne pas me prononcer
sur ce que la Cour dit des faits sur lesquels peut reposer la prétendue
justification de légitime défense collective. Je souscris cependant aux
conclusions de droit et de fait auxquelles la Cour est parvenue à propos
des incursions transfontières à l'intérieur du territoire du Honduras et
du Costa Rica.

IV. LE TRAITÉ D’AMITIE, DE COMMERCE ET DE NAVIGATION DE 1956

16. Lors de l’arrêt de 1984, un autre membre de la Cour et moi-même
avons voté contre l’acceptation du traité d’amitié, de commerce et de
navigation de 1956 comme base de compétence de la Cour, et je m’en suis
expliqué dans une opinion individuelle. Mais je me suis senti obligé, a
l'occasion du présent arrêt, de voter sur la question de savoir si les Etats-
Unis avaient agi en violation de ce traité. D’un point de vue juridique, la
question de la compétence et celle de la violation d’un traité ne sont pas de
même nature : il se peut que la Cour ne soit pas compétente, faute de
consentement, pour connaître d’un différend quant au fond, mais cela
n'exclut pas que les Etats en litige peuvent avoir violé une règle de droit
international. Une fois que la Cour s’est déclarée compétente, chaque juge
est tenu de se prononcer sur le fond de l’affaire, même s’il était minoritaire
dans la phase de la compétence. Sinon un juge qui aurait voté contre deux

166

 

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. RUDA) 177

litres de compétence, comme cela est arrivé dans la présente affaire, ne
serait pas admis à participer à la phase sur le fond, ce qui serait absurde.

17. C'est pourquoi j'ai participé au délibéré et ai voté sur la question de
savoir si les Etats-Unis avaient agi en violation du traité d'amitié, de
commerce et de navigation de 1956.

{Signé) J. M. RUDA.

167
